DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Following prior arts of record are considered pertinent to applicant's disclosure.
	a.	US 20140072041 A1 – hereafter Seregin
	b.	US 20170094283 A1 – hereafter Zhang
	c.	US 8,619,856 B2 – hereafter Chen
	d.	US 20170214912 A1 – hereafter Cote

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on provisional application filed on 03/22/2017 (US/62/475,149).

Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the October 7th 2021 has been entered.
 
Status of Claims
6.	This Office Action is in response to the remarks/arguments filed on April 28th 2021. Claims 1-42 are pending examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims  1, 2,  11, 12 , 23, 24,,  33, 34 , are  rejected under 35 U.S.C. 103 as being unpatentable over  HEO; Jin et al.( US 20180249156 A1) (hereinafter referred to as “HEO’9156”)  in view of  HEO; Jin et al.(US 20180234679 A1) (hereinafter referred to as “HEO’4679”) further in view of Bang et al (US 20110261883 A1), hereafter Bang.

Regarding Claims 1,11, 23, 33:      HEO’9156 discloses  a  method, an apparatus   and a system   of decoding video data, comprising  : 
receiving a first block of video data encoded using an inter-prediction mode(HEO’9156:[0012] According to an aspect of the present invention, a method for processing an image by combining an inter-prediction and an intra-prediction may include deriving a prediction mode of a current block; generating an inter-prediction block of the current block and an intra-prediction block of the current block, when the prediction mode of the current block is a Joint inter-intra prediction mode; and generating a joint inter-intra prediction block by combining the inter-prediction block and the intra-prediction block)
deriving, based on a second block of video data, a first intra-prediction mode for the first block of video data that was encoded using the inter-prediction mode(HEO’9156: refer to Fig 2  wherein the second block is interpreted as the first block inter-predicted and intra-predicted per[0013]… an intra-prediction block generation unit for generating an intra-prediction block by performing an intra-prediction for the current block; and a joint inter-intra prediction block generation unit for generating a joint inter-intra prediction block by combining the inter-prediction block and the intra-prediction block refer also to Claim #6, the method for processing an image based on a Joint inter-intra prediction mode of claim 1, wherein the joint inter-intra prediction block is generated by combining the inter-prediction block to which a first weight is applied and the intra-prediction block to which a second weight is applied); and decoding the neighbor block of video data using the second intra-prediction mode (HEO’9156: Fig.9, per para 183, 194, 170, 211). See Fig.2
 
    PNG
    media_image1.png
    616
    1076
    media_image1.png
    Greyscale


and determining a second intra-prediction mode for a neighbor block of video data based at least in part on the first intra-prediction mode.
HEO’4679  in the same field of endeavor teaches:
 and determining a second intra-prediction mode for a neighbor block of video data based at least in part on the first intra-prediction mode(HEO’4679:interpreted as being within the Second prediction sample 1102 per  Fig 11… of a current block based on an intra-prediction mode of the current block, a second prediction sample value derivation unit deriving a value of a second prediction sample using neighboring reference samples of the current block based on the intra-prediction mode of the current block, and a prediction sample generation unit generating a prediction sample for the current block by linearly interpolating the value of the first prediction sample and the value of the second prediction sample.  [0010] In an aspect of the present invention, an apparatus for processing video based on an intra-prediction mode may include a first prediction sample value derivation unit deriving a value of a first prediction sample using neighboring reference samples of a current block based on an intra-prediction mode of the current block, a second prediction sample value derivation unit deriving a value of a second prediction sample using neighboring reference samples of the current block based on the intra-prediction mode of the current block, and a prediction sample generation unit generating a prediction sample for the current block by linearly interpolating the value of the first prediction sample and the value of the second prediction  )
AIA  Motivation  HEO’9156  / HEO’4679

HEO’9156 teaches  a method , an apparatus, an Apparatus  and system of decoding video data, the method comprising receiving a first block of video data encoded using an inter-prediction mode   per Figs 2,3 and 4  per paras 0010,0012 and Claim#6.
  Moreover, HEO’4679  teaches  and determining a second intra-prediction mode for a neighbor block of video data based at least in part on the first intra-prediction mode per para 0010. 
Therefore, before the effective filing date of the claimed invention, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify HEO’9156 ’s  invention  by incorporating   HEO'4679’ s teachings on method for intra-predicting a prediction sample in a screen coding system.  The latter enables improving intra prediction performance by efficiently using environmental samples of the current block, reducing data amount of additional information and enhancing prediction efficiency and overall coding efficiency, as taught by HEO’4679 (  [0112 ]).
HEO’9156  / HEO’4679 fails to disclose explicitly the following limitations:
 wherein the second block of video data is different than the first block of video data; decoding the first block of video data using the inter-prediction mode. However Bang disclosed, the second block of video data is different than the first block of video data; decoding the first block of video data using the inter-prediction mode (Bang: Figures 1- 6, Figures 7-9, para 40-49).

	
    PNG
    media_image2.png
    320
    689
    media_image2.png
    Greyscale


AIA  Motivation  HEO’9156  / HEO’4679 / Bang
Regarding Claims 1,11,23,33
HEO’9156 teaches  a method , an apparatus, an Apparatus  and system of decoding video data, the method comprising receiving a first block of video data encoded using an inter-prediction mode   per Figs 2,3 and 4  per paras 0010,0012 and Claim#6.
  Moreover, HEO’4679  teaches  and determining a second intra-prediction mode for a neighbor block of video data based at least in part on the first intra-prediction mode per para 0010.
Therefore, before the effective filing date of the claimed invention, before the effective filing date of the claimed invention, it would have been obvious to one of 
Regarding Claims 2, 12 ,24, 34: HEO’9156    / HEO’4679  disclose  the method, apparatus and System of  claims 1,11,23 and 33 respectively,  wherein the first block of video data is in a current frame( HEO’9156; teaches per Fig 11 Current picture is interpreted as current frame) wherein the second block of video data is a collocated block in a second frame( HEO’9156: second picture is collocated and in the  interpreted as second picture  teaches per [0206] In this case, the current block is predicted by using the values (i.e., sample values of a reference block) in the position which is away as much as (-a, b) from the current block in the second picture of LIST0.  Fig 11 Current picture is interpreted as current frame),and wherein the method further comprises 
locating the collocated block based on a position of the first block of video data(HEO’9156:refer to Fig 17 wherein first block and collocated blocks ) ; and determining the first intra-prediction mode from the collocated block(HEO’9156: [0282] The decoder may perform an intra-prediction by using the reference pixels (left and bottom-left samples, a single top-left sample 1703, top and top-right samples 1704) neighboring the block 1705 corresponding to the current block 1701 in a reference image, and may generate an intra-prediction block based on the determined intra-prediction mode).

8.	Claims 3, 6,  13, 16,  25,  28,  35 38, are  rejected under 35 U.S.C. 103 as being unpatentable over  HEO; Jin et al.( US 20180249156 A1) (hereinafter referred to as “HEO’9156”)  in view of  HEO; Jin et al.(US 20180234679 A1) (hereinafter referred to as “HEO’4679”)and further in view of YOO; Ki-won et al.(US 20100054334 A1) (hereinafter referred to as “YOO-Ki”)
Regarding Claims 3,13 ,25 and 35:, HEO’9156  / HEO’4679 disclose  the method, apparatus and System of  claims 1,11,23 and 33 respectively, 
HEO’4679 teaches further ..and determining the first intra-prediction mode from the reference block(HEO’4679: [0009]…. 0009] In an aspect of the present invention, a method of processing video based on an intra-prediction mode may include the steps of deriving a value of a first prediction sample and a value of a second prediction sample using neighboring reference samples of a current block based on an intra-prediction mode of the current block and generating a prediction sample for the current block by linearly interpolating the value of the first prediction sample and the value of the second prediction sample) .
 HEO’9156  / HEO’4679, however   fail to disclose explicitly the following limitation: wherein the first block of video data is in a current frame;
 wherein the second block of video data  is a reference block in a reference frame and wherein the method further comprises:
 ;  
YOO-Ki in the same field of endeavor teaches: 
wherein the first block of video data is in a current frame(YOO-Ki: refer to Fig 6 illustrated below wherein first video  block is interpreted as unit 611, and current  frame is interpreted as Current picture unit 610)
wherein the second block of video data is a reference block in a reference frame(YOO-Ki: refer to Fig 6 illustrated below ,wherein second block of  video  is interpreted as reference block unit 621, and reference  frame is interpreted as reference picture unit 620) , 
and wherein the method further comprises:
 locating the reference block based on a motion vector associated with the first block of video data(YOO-Ki: refer to Fig 6 wherein the motion vector located is mv1 with respect to blocks 621 and 641); See Fig.6 below:

    PNG
    media_image3.png
    504
    852
    media_image3.png
    Greyscale

AIA  Motivation  HEO’9156  / HEO’4679/ YOO-Ki 
Regarding Claims 3,13 ,25 and 35
HEO’9156 teaches  a method , an apparatus(Claim 13), an apparatus (Claim 25)  and system of decoding video data, the method comprising    receiving a first block of video data encoded using an inter-prediction mode   per Figs 2,3 and 4  per paras 0010,0012 and Claim#6. HEO’4679  teaches  and determining a second intra-prediction mode for a neighbor block of video data based at least in part on the first intra-prediction mode per para 0010. 
  Moreover, YOO-Ki current  video block and reference video block with respect to pictures/frames per YOO-Ki Fig 6.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify HEO’9156  / HEO’4679’s  invention  by incorporating   YOO-Ki’ s teachings on method for 


Regarding Claims 6, 16,28 and 38:    HEO’9156  / HEO’4679/ disclose  the method, apparatus and System of  claims 1,11,23 and 33 respectively,  HEO’9156  / HEO’4679/  fail to teach explicitly the following limitation: wherein the first block of video data is a sub-block of video data
YOO-Ki in the same field of endeavor teaches:
wherein the first block of video data is a sub-block of video data( YOO-Ki: [0026] As shown in FIG. 1, a macroblock may be divided into subblocks of various sizes, such as, 16.times.16, 16.times.8, 8.times.16, 8.times.8, 8.times.4, 4.times.8, and 4.times.4, and the subblocks may be encoded).

AIA  Motivation  HEO’9156  / HEO’4679/ YOO-Ki 
Regarding Claims 6, 16,28 and 38  
HEO’9156 teaches  a method , an apparatus(Claim 13), an apparatus (Claim 25)  and system of decoding video data, the method comprising    receiving a first block of video data encoded using an inter-prediction mode   per Figs 2,3 and 4  per paras 
  Moreover, YOO-Ki current  video block and reference video block with respect to pictures/frames per YOO-Ki Fig 6.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify HEO’9156  / HEO’4679’s  invention  by incorporating   YOO-Ki’ s teachings on method for determining a prediction mode for an image.  The method enables performing predictive coding on the current block using predictive modes included in the prediction mode candidate group, thus improving image prediction efficiency, and reducing the time and number of calculations required for prediction mode determination, as taught by YOO-Ki([0013])

9.	Claims 4, 14, 26, 36  are  rejected under 35 U.S.C. 103 as being unpatentable over  HEO; Jin et al.( US 20180249156 A1) (hereinafter referred to as “HEO’9156”)  in view of  HEO; Jin et al.(US 20180234679 A1) (hereinafter referred to as “HEO’4679”)
and further in view of Takahashi, Kuniaki et al.(US 20050036552 A1)
Regarding Claims 4, 14, ,26 and 36  (Original):   HEO’9156 / HEO’4679 disclose  the method, apparatus and System of  claims 3, 13,25 and 35 respectively :
HEO’9156 / HEO’4679 fail to teach:wherein the motion vector is a zero motion vector 

Takahashi  in the same field of endeavor teaches: wherein the motion vector is a zero motion vector( Takahashi :[0055]… In this instance, the motion vector of the 8.times.8 block may alternatively be replaced with a motion vector converted from a motion vector of an inter-macro block present around the intra-macro block, or otherwise may be replaced with a motion vector converted from a motion vector of an inter-macro block which is nearest to the intra-macro block. It is to be noted that, if all of the four blocks are converted from intra-macro blocks, the four motion vectors become 0, and also the 16.times.16 motion vector determined by the MPEG4 8.times.8 motion vector to MPEG4 16.times.16 motion vector conversion apparatus 10 becomes 0. Therefore, the motion vector to be used for image coding of MPEG4 becomes 0, and the macro-block type becomes the intra-mode type).

AIA  Motivation  HEO’9156  / HEO’4679/ Takahashi
Regarding Claims 4, 14, ,26 and 36
HEO’9156 teaches  a method , an apparatus(Claim 13), an apparatus (Claim 25)  and system of decoding video data, the method comprising    receiving a first block of video data encoded using an inter-prediction mode   per Figs 2,3 and 4  per paras 0010,0012 and Claim#6. HEO’4679  teaches  and determining a second intra-prediction mode for a neighbor block of video data based at least in part on the first intra-prediction mode per para 0010. 
    Moreover, Takahashi  teaches  zero motion vector per para 0055
.

10.	Claims 5,    15,    27, 37   are  rejected under 35 U.S.C. 103 as being unpatentable over  HEO; Jin et al.( US 20180249156 A1) (hereinafter referred to as “HEO’9156”)  in view of  HEO; Jin et al.(US 20180234679 A1) (hereinafter referred to as “HEO’4679”) and further in view of Zhang; Kai et al.(US 20110222790 A1)


Regarding Claims 5, 15,27 and 37  (Original):    HEO’9156  / HEO’4679/  disclose  the method, apparatus and System of  claims 1,11,23 and 33 respectively,  wherein the second block of video data is included in a candidate list of two or more blocks of video data (HEO’4679: [0012] Preferably, if the direction of the intra-prediction mode belongs to the region of a vertical direction and positive angle direction, the value of the second prediction sample may be determined as a value of a bottom left reference sample neighboring the current block) the method further comprising:
 HEO’9156  / HEO’4679 fail to disclose the following limitation: determining the first intra-prediction mode from two or more intra-prediction modes associated with the two or more blocks of video data.

Zhang in the same field of endeavor teaches:
determining the first intra-prediction mode from (Zhang:[0024]… The exemplary prediction modes employed by the intra-prediction unit 102 may include eight prediction modes as originally used by the conventional 4.times.4/8.times.8 intra-prediction mode and one prediction mode as originally used by the conventional 16.times.16 intra-prediction mode) associated with the two or more blocks of video data(Zhang: [0024] Please refer to FIG. 1, which is a block diagram illustrating a processing circuit for processing a 2N.times.2N block under intra-prediction according to a first exemplary embodiment of the present invention. The exemplary processing circuit 100 may be implemented in either of an encoder and a decoder, and includes, but is not limited to, an intra-prediction unit 102, a determining unit 104, and a coding unit 106. The intra-prediction unit 102 is used for performing an intra-prediction upon the 2N.times.2N block by utilizing a plurality of prediction modes and accordingly generating a plurality of intra-prediction results respectively corresponding to the prediction modes).
AIA  Motivation  HEO’9156  / HEO’4679/ Zhang
Regarding Claims 5, 15,27 and 37

    Moreover, Zhang  teaches  determining the first intra-prediction mode from two or more intra-prediction modes per para 0024.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify HEO’9156  / HEO’4679’s  inventions  by incorporating    Zhang 's teachings on Video coding method for processing 2N X 2N block under intra-prediction.  The latter improves overall coding performance and image quality by generating intra-prediction results respectively corresponding to the prediction modes,as taught by([0033]). 


11.	Claims 7, 17, 29 and 39 are  rejected under 35 U.S.C. 103 as being unpatentable over  HEO; Jin et al.( US 20180249156 A1) (hereinafter referred to as “HEO’9156”)  in view of  HEO; Jin et al.(US 20180234679 A1) (hereinafter referred to as “HEO’4679”)and further in view of Cheung; Stephen et al.(US 20130301713 A1) (hereinafter referred to as “Cheung”)


 HEO’9156  / HEO’4679/ fail to teach explicitly the following limitation:  wherein the first block of video data includes a plurality of sub-blocks, the method further comprising:

associating the first intra-prediction mode with each of the plurality of sub-blocks.

Cheung  in the same field of endeavor teaches:
 wherein the first block of video data includes a plurality of sub-blocks, the method further comprising(Cheung: [0006] …. divide a video block into a plurality of video sub-blocks having a first size, the video block comprising video units and having an intra prediction mode, each video sub-block of the plurality of video sub-blocks comprising at least a non-zero integer number of video units of the video block; determine prediction variables for a first video sub-block of the plurality of video sub-blocks based on the intra prediction mode of the video block; and determine a predicted video unit for each video unit of the first video sub-block based on the intra prediction mode of the video block and the prediction variables for the first video sub-block):

associating the first intra-prediction mode with each of the plurality of sub-blocks(Cheung: wherein Fig. 8 flow chart  associates the sub-block with intra-prediction mode per  [0060] At node 805, a video block is divided into a plurality of video sub-blocks. The video block may include video units and have an intra prediction mode. Each video sub-block of the plurality of video sub-blocks may include at least a non-zero integer number of video units of the video block. In some aspects, the video block is divided into a plurality of video sub-blocks having a first size. The first size may correspond to a baseline block size or a baseline total number of video units for hardware and/or software used to determine prediction variables and/or predicted video units. Prediction unit 32, for example, may divide the video block).

 AIA  Motivation  HEO’9156  / HEO’4679/ Cheung
Regarding Claims #7,17,29,and 39
HEO’9156 teaches  a method , an apparatus(Claim 13), an apparatus (Claim 25)  and system of decoding video data, the method comprising: receiving a first block of video data encoded using an inter-prediction mode   per Figs 2,3 and 4  per paras 0010,0012 and Claim#6. HEO’4679  teaches  and determining a second intra-prediction mode for a neighbor block of video data based at least in part on the first intra-prediction mode per para 0010. 
  Moreover, Cheung teaches intra-prediction associated with sub-blocks.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify HEO’9156  / HEO’4679’s  invention  by incorporating Cheung’ s teachings  on Apparatus for intra prediction digital coding of video data communicated between video receive and video source devices e.g. camera phones and video phones, in a video encoding and .

12.	Claims  8, 18, 30, 40 are  rejected under 35 U.S.C. 103 as being unpatentable over  HEO; Jin et al.( US 20180249156 A1) (hereinafter referred to as “HEO’9156”)  in view of  HEO; Jin et al.(US 20180234679 A1) (hereinafter referred to as “HEO’4679”) and further in view of  Chiu; Yi-Jen et al.(US 20180242012 A1) (hereinafter referred to as “Chiu”)
 
 Regarding Claims 8,18,30 and 40     HEO’9156  / HEO’4679/ disclose  the method, apparatus and System of  claims 1,11,23 and 33 respectively, 
HEO’9156  / HEO’4679/  fail to teach:    wherein the first block of video data is in a current frame, and wherein the second block of video data is in the current frame

Chiu   in the same field of endeavor teaches: wherein the first block of video data is in a current frame, and wherein the second block of video data is in the current frame(Chiu: wherein per Figs 1 and 3 illustrated below the Current Frame 110 /310carries the first video block 140 / 340(Neighbor blocks) and second video block 130/330(Target block).  ([0019] In an embodiment, pixels that can be used to determine an MV may come from spatially neighboring blocks in the current frame, where these blocks have been decoded prior to the decoding of the target block in the current frame. FIG. 1 shows an example 100 utilizing one or more blocks 140, that are above and to the left of the target block 130 in a current frame 110. To determine a motion vector for the target block 130 that needs to be decoded in the current frame 110, motion search may be performed for one or more of the blocks 140 above and to the left of the target block 130, relative to the blocks 150 of reference frame 120, where blocks 150 correspond to blocks 140. Such an approach may be useful in decoding of predictive frames, also called P-frames, which hold only the changes relative to a previous frame  ). 


    PNG
    media_image4.png
    638
    742
    media_image4.png
    Greyscale
 
 AIA  Motivation  HEO’9156  / HEO’4679/ Chiu
Regarding Claims  8, 18, 30, 40

    Moreover, Chiu  teaches  Current frame with first and second video blocks refer to Figs 1 and 3 para 0019.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify HEO’9156  / HEO’4679’s  inventions  by incorporating   Chiu's teachings on  apparatus for deriving a motion vector at a video decoder.  The apparatus performs a motion estimation (ME) process in video coding to improve video compression performance by removing or reducing temporal redundancy among video frames. The apparatus reduces an amount of information that needs to be sent from a video encoder to a video decoder. as taught by  Chiu([0018]).

13.	Claims   9, 19, 31 and 41 are   rejected under 35 U.S.C. 103 as being unpatentable over HEO; Jin et al.	(US 20180249156 A1) (hereinafter referred to as “HEO’9156”)  in view of  HEO; Jin et al.(US 20180234679 A1) (hereinafter referred to as “HEO’4679”)  and further in view of LEE; Kyo-hyuk et al.(US 20080240245 A1) (hereinafter referred to as “LEE”)


decoding the first block of video data using the inter-prediction mode to form a first prediction ( HEO’4679: [0075] Referring to FIG. 2, a decoder 200 may include an entropy decoding unit 210, a dequantization unit 220, an inverse transform unit 230, an addition unit 235, a filtering unit 240, a decoded picture buffer (DPB) 250 and a prediction unit 260. Furthermore, the prediction unit 260 may include an inter-prediction unit 261 and an intra-prediction unit 262.  ) 
 
decoding the first block of video data using the first intra-prediction mode to form a second prediction( HEO’4679: [ 0075] Referring to FIG. 2, a decoder 200 may include an entropy decoding unit 210, a dequantization unit 220, an inverse transform unit 230, an addition unit 235, a filtering unit 240, a decoded picture buffer (DPB) 250 and a prediction unit 260. Furthermore, the prediction unit 260 may include an inter-prediction unit 261 and an intra-prediction unit 262.  ) ;
 HEO’9156/ HEO’4679  fail to disclose explicitly the following limitation:
and combining the first prediction and the second prediction as a weighted sum to produce a final prediction for the first block of video data
LEE in the same field of endeavor teaches:  
combining the first prediction and the second prediction (LEE: refer to Fig 8 steps 820,830 and 840 [0042] The combination unit 140 combines the first prediction block generated by the virtual motion compensation unit 130 and second prediction block generated by the intra prediction unit 110 to generate a final prediction block. A variety of methods may be used to combine the first prediction block and the second prediction block. According to an exemplary embodiment, the final prediction block can be generated by calculating the mean of the pixel value of the first prediction block and the pixel value of the second prediction block corresponding to the first prediction block, or by multiplying a weight by each of the pixel values of the first prediction block and the pixel values of the second prediction block and adding the products. In more detail, if the first prediction block and the second prediction block respectively have pixel values p1(a, b) and p2(a, b), at a location (a, b), the combination unit 140 generates the final prediction block having the mean of corresponding pixel values such as [p1(a, b)+p2(a,b)]/2, or having the sum of results obtained by multiplying the predetermined weight (.alpha., .beta). by the pixel values corresponding to the first prediction block and the second prediction block such as [.alpha..times.p1(a,b)+.beta..times.p2(a,b)]. The weight (.alpha., .beta). can be established as .alpha.=i/N, and .beta.=j/N, wherein i denotes the number of inter prediction encoded blocks, and j denotes the number of intra prediction encoded blocks among n (n is a positive integer) blocks neighboring the current intra block).
AIA  Motivation HEO’9156/ HEO’4679 /LEE
Regarding Claims 9, 19, 31 and 41    
HEO’9156 teaches  a method , an apparatus(Claim 13), an apparatus (Claim 25)  and system of decoding video data, the method comprising    receiving a first block of 
    Moreover,   LEE   teaches   combining the first prediction and the second prediction as a weighted sum to produce a final prediction for the first block of video data per refer to Fig 8 steps 820,830 and 840 [0042]
 Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify HEO'9156/HEO'4679’s  combined inventions  by incorporating   LEE's teachings on  Image encoding method for image encoding apparatus. The  latter improves prediction efficiency according to image characteristics, as taught by LEE([0062])
 
14.	Claims 10, 20, 32 and 42 are   rejected under 35 U.S.C. 103 as being unpatentable over   HEO; Jin et al.(US 20180249156 A1) (hereinafter referred to as “HEO’9156”)  in view of  HEO; Jin et al.(US 20180234679 A1) (hereinafter referred to as “HEO’4679”)  and further in view of  YOO; Sunmi et al.(US 20180184082 A1)(hereinafter referred to as “YOO-Sunmi”)

Regarding Claims 10, 20, 32 and 42:      HEO’9156/ HEO’4679 disclose the method, apparatus and System of  claims 1,11,23 and 33 respectively,  wherein determining the second intra-prediction mode for the neighbor block of video data based (HEO’4679: [0010] In an aspect of the present invention, an apparatus for processing video based on an intra-prediction mode may include a first prediction sample value derivation unit deriving a value of a first prediction sample using neighboring reference samples of a current block based on an intra-prediction mode of the current block, a second prediction sample value derivation unit deriving a value of a second prediction sample using neighboring reference samples of the current block based on the intra-prediction mode of the current block, and a prediction sample generation unit generating a prediction sample for the current block by linearly interpolating the value of the first prediction sample and the value of the second prediction sample) comprises:
HEO’4679   teaches further determining a most probable mode list, wherein the most probable mode list includes the first intra-prediction mode associated with the first block of video data (HEO’4679: [0332] That is, the decoder parses prev_intra_luma_pred_flag for each prediction unit. If the prev_intra_luma_pred_flag value is 1, it means that the intra-prediction mode of the current prediction unit is included in the most probable mode (MPM));
HEO’9156 / HEO’4679 however fail to teach explicitly the following : and
determining the second intra-prediction mode for the neighbor block of video data from the most probable mode list .
 YOO-Sunmi in the same field of endeavor teaches:
determining the second intra-prediction mode for the neighbor block of video data from the most probable mode list (YOO-Sunmi :[0379] For efficient intra-frame prediction mode encoding, the statistical characteristics of a prediction mode are used. In general, videos have similar characteristics for each region, and thus the prediction mode of a block to be now encoded and the prediction mode of a block neighboring a current block have similar characteristics. That is, the prediction mode of the current block has a high probability that it will be the same as or similar to the prediction mode of a neighboring block. A most probable mode (MPM) is generated using the modes of neighboring PU blocks by taking into consideration the characteristics, and intra-frame prediction mode encoding is efficiently performed. [0509] In this case, the MPM candidates may be derived by inputting the intra-prediction modes of a plurality of neighboring blocks neighboring the current block, which is applied to the current block within the MPM candidates, to the most probable mode (MPM) candidates and then intra-prediction modes within substitute modes including a plurality of intra-prediction modes to which priority has been assigned to the MPM candidates based on the priority until a total number of the MPM candidates are satisfied. [0510] In this case, the intra-prediction modes of the neighboring blocks may be input to the MPM candidates according to a predetermined sequence and may not be redundantly input to the MPM candidates).

AIA  Motivation    HEO’9156 / HEO’4679 / YOO-Sunmi;
Regarding Claims 10, 20, 32 and 42 
             HEO’9156 teaches  a method , an apparatus(Claim 13), an apparatus (Claim 25)  and system of decoding video data, the method comprising    receiving a first block of video data encoded using an inter-prediction mode   per Figs 2,3 and 4  per 
    Moreover,   Yoo-Sunmi  teaches determining a most probable mode list, for  the second intra-prediction mode for the neighbor block of video data from the most probable mode list per para 0092
 Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify HEO’9156 / HEO’4679’s combined inventions  by incorporating  YOO-Sunmi teachings on method for processing an image e.g. still image and moving image, based on an intra prediction mode.  The method enables reflecting characteristics of the image by selecting a reference sample used for prediction according to a planar mode, so that prediction performance can be improved. The method enables generating the MPM using statistical characteristics of a prediction mode and encoding the intra prediction mode of the current block, thus improving encoding efficiency and saving amount of residual signal generated in still image or moving picture coding, as taught by YOO-Sunmi([0276]).
 
Regarding Claims 11-20   are analogous to Claims 1-10   and therefore the same rejection will apply to both sets of claims.
 
Regarding Claims 21,22 and 23   are analogous to Claims 1,11and 33  and therefore the same rejection will apply to both sets of claims.

Regarding Claims 24-32 are analogous to Claims 34-42, and therefore the same rejection will apply to both sets of claims .	

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        October 26, 2021